Honorable P. L. Marquess                    Opinion No. O-806
County Auditor                              Re: May land annexed to a common
Wharton County                                   school district in 1931 but not
Wharton, Texas                                   entered on the records  of the
                                                 County Clerk until May 6, 1939,
                                                 be entered upon the tax rolls of
                                                 such common school district as
Dear   Sir:                                      of January 1, 19391

             By your letter of May 9, 1939, you submit for the opinion of
this dep,artmentthe  following question, which we quote from your letter:

              “The Liberty School District No. 45, Wharton County,
       Texas, was enlarged    in 1.931 by action of the County Board
       upon a petition by four landowners     of another district who
       tasked to be annexed to District No. 45. This was not entered
       on the records of the County Clerk until May 6, 1939. Can
       this land be entered on the rolls of District No. 45 as of Jan-
       uary 1, 1939, or must it wait until 1940? The tax collector
       does not knov just how to enter it and we would like to have
       an opinion from you on this matter.”

              Although January 1st of each year is the date fixed by stat-
ute as determinative   of the ownership     of property and consequent liability
for taxes for the ensuing year, such statutory date does not control the
subsequent levy, assessment,      or collection of taxes,    It has been held that
property owned on January 1st of any given year, in territory         which is in-
cluded in an independent school district thereafter       created, on which is
~thereafter affixed to an existing independent school district, is chargeable
with taxes subsequently    le~vied by the district for that year.    Cadena v.
State, 185 S. W. 367; Yorktown Ind. School Dist. v. Afferbach,         12 S. W. (2d)
 130; Blewitt v. Megargel    County Line Ind. School Dist.. 285 S. W. 271.

              In Cadena   vs. State,   supra,   it is said:

               *All property owned on the 1st day of January is subject
        to any tax authorized   by law, whether sush taxes have been au-
        thorized theretofore   or may be authorized  during the year, and
        can be levied by the body given the power to levy at any time
        during the year.    Laws naming the time for the levy of taxes are
Hon. P. L. Mar,,,-,.     a ..gc y




        merely directory,     and legal taxes can be levied whenever
        the necessity   arises.   Laws authorizing  taxes are not re-
        trospective   so far as the year in which they are authorized     is
        concerned.*

              The case of Blewitt v. Megargel    County Line Ind. School Dis-
trict, et al, supra, like the instant case, involves the annexation of terri-
tory to an existing school district, rather than the creation of a new dis-
trict, as the case discussed   above, and is consequently    considered more
nearly in point. The Commission       of Appeals in this case, after approving
the holding in the case of Cadena v. State, supra. and extending it to the
statute governing the annexation of territory    to an existing school district,
had this to say.

                “A consideration    of the above statutory provisions  in
        connection with all others pertaining to the subject leads to
        the conclusion that all taxable property situated on January
        ~1st. of any given year, in a territory   which is subsequently,
        during such year, annexed to an independent school district
        under the provisions     of article 2865 of the Statutes 1911. be-
        comes, by such annexation subject to the taxing power apper-
        taining to such district, and chargeable     with such taxes for
        that year as are levied under proper~ authority.”

             Although each of the cited cases involved an independent school
district instead of a common school district, as the inptit        question, we do
not feel that this fact wilI serve to distinguish these cases, or prevent them
from being controlling,     in principle.  upon your question.   The time and man-
ner of the levy, assessment       and collection  of taxes in the case of an inde-
pendent school district is not so fundamentally       dissimilar  to the levy, asSes.s-
ment and collection    of taxes for common school districts,      as to remove the
latter case from the rule of law announced in these decisions.

             It is our conclusion that the land or territory annexed to Liberty
School District No. 45. Wharton County, Texas, is subject to maintenance
taxes of such school distr~ict for the year 1939, and consequently  may be
entered upon the rolls of such district as of January 1, 1939.

APPROVED       JUN 26, 1939                       Yours   very truly

/s/ Gerald C. Mann                     ATTORNEYGENERALOFTEXAS
ATTORNEYGENERALOF
      TEXAS                            BY          /s/ Pat M. Neff;     Jr.
                                             Pat M. Neff, Jr.
APPROVED       OPINION  COMMITTEE                         Assistant
BY              B. W., Chairman
PMN:N    :da